DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the application filed on July 25, 2022.
Claims 26-28, 30, 31, 33-37, 39 – 43  and 45 are under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  26-28, 30, 31, 33-37, 39 – 43  and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (USP 2018/0007731) in view of Sebire et al. (USP: 2016/0057644).

1-25. (Canceled) 

As per Claim 26 Park teaches a method, comprising: at a user equipment (UE): decoding a first message received from a base station (Paragraph 0212, 0234 UE is configured by a higher layer so that it decodes a PDCCH with CRC scrambled by a P-RNTI), the first message including a request for the UE to provide a measurement gap preference information element (IE) to the base station, (Paragraph 0407-0410, 0391  The RRC connection reconfiguration message includes a information element IE. The UE can determine whether measurement of a specific cell needs to be performed in a transmission/reception gap and whether a scheduler needs to know the necessity of a gap.), the measurement gap preference IE configured to indicate a preference of at least one types of measurement gap from three or more different types of measurement including: i) a regular measurement gap. ii) a small measurement gap, and iii) no measurement gap is required (Paragraph 0404, 0416 The UE can perform such measurement without a measurement gap); and
 encoding a second message to be sent to the base station, the second message comprising the measurement gap preference IE (Paragraph 0174, 0402, 0449 an RRC_CONNECTED state, the UE conforms to a measurement configuration specified by RRC. all binary messages require encoding and decoding ), wherein the second message further includes an indication of whether the UE support  per serving cell measurement gap (Paragraph 0005, 0011 provide a method for performing channel state information measurement and/or radio resource monitoring measurement in a partially activated secondary cell. a measurement gap for periodic CSI measurement may be implicitly configured in association with a subframe of a reference signal for the CSI measurement, a subframe of a CSI-interference measurement (CSI-IM) resource and/or a CSI reporting subframe);
receiving and indication of a carrier aggregation specific measurement gap configuration (Paragraph 0032, 0122, 0123 carrier aggregation in a wireless communication system to which an a carrier aggregation, UE may monitor CCs at the same time, may receive downlink signal/data, and may transmit uplink signal/data); and performing measurements according to the carrier aggregation specific measurement gap configuration (Paragraph 0123, 0152 a carrier aggregation configured by aggregating two or more component carriers is to support up to a 100 MHz bandwidth in an LTE-A system. When one or more carriers having a smaller bandwidth than a target bandwidth are aggregated, the bandwidth of the aggregated carriers may be restricted to a bandwidth which is used in an existing system in order to maintain backward compatibility with an existing IMT system.. Furthermore, in a carrier aggregation system used in an embodiment of the present invention, new bandwidths may be defined regardless of the bandwidths used in the existing systems in order to support a carrier aggregation. The CRS is a reference signal for obtaining information about the state of a channel shared by all of UEs within a cell and measurement for handover, etc. The DM-RS is used to demodulate data for only specific UE. Information for demodulation and channel measurement may be provided using such reference signals. ).
However, Park does not explicitly disclose a measurement gap preference information element (IE) to the base station 
Sebire disclose a measurement gap preference information element (IE) to the base station (Paragraph 0020, 0067, 0068 Measurement gaps are configured by radio resource control (RRC) protocol in a dedicated manner through the Information Element (IE) measGapConfig, which is part of the Information Element (IE) measConfig, the resulting measurement gap is the same for each UE. The measurement gap information is included in an information element measGapConfig according to radio resource control protocol)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park with the teachings of Sebire in order to the make the system more efficient . Because the modification would be included in an information element measGapConfig according to radio resource control protocol. (see Sebire Paragraph 0087).  


As per Claim 27 Park-Sebire teaches the method according to claim 26, wherein the second message further comprises an indication of a number of frequencies to be measured by the UE (Paragraph 0606, 0643 a radio frequency (RF) a specific available CC may be frequently changed on the basis of statistics of channel sensing result ). 

As per Claim 28 Park -Sebire teaches the method according to claim 26, wherein the second message further comprises a serving identifier for two or more cells configured for carrier aggregation for the UE (Paragraph 0201 FIG. 13 is a diagram illustrating a carrier aggregation-based CoMP system in a wireless communication system to which an embodiment of the present invention may be applied). 

29. (Cancelled)

As per Claim 30 Park-Sebire teaches the method according to claim 26, wherein the second message further comprises a type of measurement gap for an indicated serving cell (Paragraph 0566 – 0570 For CSI measurement by the UE in CCx, a predetermined time is required to set a specific separate "measurement gap" ). 

As per Claim 31 Park-Sebire teaches the method according to claim 26, wherein the second message further comprises an indication of whether the UE supports a specific RF band request from the base station (Paragraph 0008, 0566 a radio frequency (RF) unit for transmitting and receiving radio signals; and a processor for controlling the RF unit, wherein the processor is configured: to receive an SCell addition related message from an eNB; a transmission/reception RF chain in fully activated CCy to CCx and to tune to CCx because CCx is in a partial activation state. ). 

32. (Cancelled)

As per Claim 33 Park-Sebire teaches the method according to claim 26, further comprising: transmitting the second message to the base station via radio resource control (RRC) signaling (Paragraph 0390, 0436,  Here, an eNB previously configures and provides RRC signaling related to "SCell addition" to the UE for CC1, CC2  ). 

As per Claim 34 Park teaches a method, comprising: at a base station: encoding a first message to be sent to a user equipment (Paragraph 0212, 0234 UE is configured by a higher layer so that it decodes a PDCCH with CRC scrambled by a P-RNTI), the first message including a request for the UE to provide a measurement gap preference  information element (IE) to the base station, (Paragraph 0407-0410, 0391  The RRC connection reconfiguration message includes a information element IE. The UE can determine whether measurement of a specific cell needs to be performed in a transmission/reception gap and whether a scheduler needs to know the necessity of a gap.), the measurement gap preference IE configured to indicate a UE preference of at least one types of measurement gap from three or more different types of measurement gaps including: i) a regular measurement gap. ii) a small measurement gap, or iii) no measurement gap (Paragraph 0404, 0416 The UE can perform such measurement without a measurement gap);  and decoding a second message received from the UE, wherein the second message includes the measurement gap preference IE (Paragraph 0174,0402, 0449 an RRC_CONNECTED state, the UE conforms to a measurement configuration specified by RRC. all binary messages require encoding and decoding ), wherein the second message further includes an indication of whether the UE support  per serving cell measurement gap (Paragraph 0005, 0011 provide a method for performing channel state information measurement and/or radio resource monitoring measurement in a partially activated secondary cell. a measurement gap for periodic CSI measurement may be implicitly configured in association with a subframe of a reference signal for the CSI measurement, a subframe of a CSI-interference measurement (CSI-IM) resource and/or a CSI reporting subframe);
receiving and indication of a carrier aggregation specific measurement gap configuration (Paragraph 0032, 0122, 0123 carrier aggregation in a wireless communication system to which an a carrier aggregation, UE may monitor CCs at the same time, may receive downlink signal/data, and may transmit uplink signal/data); and performing measurements according to the carrier aggregation specific measurement gap configuration (Paragraph 0123, 0152 a carrier aggregation configured by aggregating two or more component carriers is to support up to a 100 MHz bandwidth in an LTE-A system. When one or more carriers having a smaller bandwidth than a target bandwidth are aggregated, the bandwidth of the aggregated carriers may be restricted to a bandwidth which is used in an existing system in order to maintain backward compatibility with an existing IMT system.. Furthermore, in a carrier aggregation system used in an embodiment of the present invention, new bandwidths may be defined regardless of the bandwidths used in the existing systems in order to support a carrier aggregation. The CRS is a reference signal for obtaining information about the state of a channel shared by all of UEs within a cell and measurement for handover, etc. The DM-RS is used to demodulate data for only specific UE. Information for demodulation and channel measurement may be provided using such reference signals. ).

However, Park does not explicitly disclose a measurement gap preference information element (IE) to the base station 
Sebire disclose a measurement gap preference information element (IE) to the base station (Paragraph 0020, 0067, 0068 Measurement gaps are configured by radio resource control (RRC) protocol in a dedicated manner through the Information Element (IE) measGapConfig, which is part of the Information Element (IE) measConfig, the resulting measurement gap is the same for each UE. The measurement gap information is included in an information element measGapConfig according to radio resource control protocol)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park with the teachings of Sebire in order to the make the system more efficient . Because the modification would be included in an information element measGapConfig according to radio resource control protocol. (see Sebire Paragraph 0087).  


As per Claim 35 Park-Sebire teaches the method according to claim 34, wherein the second message further comprises an indication of a number of frequencies to be measured by the UE  (Paragraph 0606, 0643 a radio frequency (RF) a specific available CC may be frequently changed on the basis of statistics of channel sensing result ).  

As per Claim 36 Park-Sebire teaches the method according to claim 34, wherein the second message further comprises a serving identifier for two or more cells configured for carrier aggregation for the UE (Paragraph 0201 FIG. 13 is a diagram illustrating a carrier aggregation-based CoMP system in a wireless communication system to which an embodiment of the present invention may be applied).

As per Claim 37 Park-Sebire teaches the method according to claim 34, wherein the second message further comprises a type of measurement gap for an indicated serving cell (Paragraph 0566 – 0570 For CSI measurement by the UE in CCx, a predetermined time is required to set a specific separate "measurement gap" ).

38. (Cancelled)

As per Claim 39 Park teaches an integrated circuit, comprising: 
circuitry configured to decode a first message received from a base station(Paragraph 0212, 0234 UE is configured by a higher layer so that it decodes a PDCCH with CRC scrambled by a P-RNTI), the first message including a request to provide a measurement gap preference information element (IE) (Paragraph 0407-0410, 0391  The RRC connection reconfiguration message includes a information element IE. The UE can determine whether measurement of a specific cell needs to be performed in a transmission/reception gap and whether a scheduler needs to know the necessity of a gap.), the measurement gap preference IE configured to indicate a preference of at least one type of measurement gap from three or more different types of measurement including: i) a regular measurement gap. ii) a small measurement gap, and iii) no measurement gap (Paragraph 0404, 0416 The UE can perform such measurement without a measurement gap);  and circuitry configured to encode a second message comprising the measurement gap preference IE (Paragraph 0174, 0402, 0449 an RRC_CONNECTED state, the UE conforms to a measurement configuration specified by RRC. all binary messages require encoding and decoding ), wherein the second message further includes an indication of whether the UE support  per serving cell measurement gap (Paragraph 0005, 0011 provide a method for performing channel state information measurement and/or radio resource monitoring measurement in a partially activated secondary cell. a measurement gap for periodic CSI measurement may be implicitly configured in association with a subframe of a reference signal for the CSI measurement, a subframe of a CSI-interference measurement (CSI-IM) resource and/or a CSI reporting subframe);
receiving and indication of a carrier aggregation specific measurement gap configuration (Paragraph 0032, 0122, 0123 carrier aggregation in a wireless communication system to which an a carrier aggregation, UE may monitor CCs at the same time, may receive downlink signal/data, and may transmit uplink signal/data); and performing measurements according to the carrier aggregation specific measurement gap configuration (Paragraph 0123, 0152 a carrier aggregation configured by aggregating two or more component carriers is to support up to a 100 MHz bandwidth in an LTE-A system. When one or more carriers having a smaller bandwidth than a target bandwidth are aggregated, the bandwidth of the aggregated carriers may be restricted to a bandwidth which is used in an existing system in order to maintain backward compatibility with an existing IMT system.. Furthermore, in a carrier aggregation system used in an embodiment of the present invention, new bandwidths may be defined regardless of the bandwidths used in the existing systems in order to support a carrier aggregation. The CRS is a reference signal for obtaining information about the state of a channel shared by all of UEs within a cell and measurement for handover, etc. The DM-RS is used to demodulate data for only specific UE. Information for demodulation and channel measurement may be provided using such reference signals. ).
However, Park does not explicitly disclose a measurement gap preference information element (IE) to the base station 
Sebire disclose a measurement gap preference information element (IE) to the base station (Paragraph 0020, 0067, 0068 Measurement gaps are configured by radio resource control (RRC) protocol in a dedicated manner through the Information Element (IE) measGapConfig, which is part of the Information Element (IE) measConfig, the resulting measurement gap is the same for each UE. The measurement gap information is included in an information element measGapConfig according to radio resource control protocol)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park with the teachings of Sebire in order to the make the system more efficient . Because the modification would be included in an information element measGapConfig according to radio resource control protocol. (see Sebire Paragraph 0087).  

As per Claim 40 Park-Sebire teaches the integrated circuit according to claim 39, wherein the second message further comprises an indication of a number of frequencies to be measured (Paragraph 0606, 0643 a radio frequency (RF) a specific available CC may be frequently changed on the basis of statistics of channel sensing result ).

As per Claim 41 Park-Sebire teaches the integrated circuit according to claim 39, wherein the second message further comprises a serving identifier for two or more cells configured for carrier aggregation(Paragraph 0201 FIG. 13 is a diagram illustrating a carrier aggregation-based CoMP system in a wireless communication system to which an embodiment of the present invention may be applied). 

As per Claim 42 Park-Sebire teaches the integrated circuit according to claim 39, wherein the second message further comprises a type of measurement gap for an indicated serving cell (Paragraph 0566 – 0570 For CSI measurement by the UE in CCx, a predetermined time is required to set a specific separate "measurement gap" ).

As per Claim 43 Park-Sebire teaches the integrated circuit according to claim 39, wherein the second message further comprises an indication of whether the UE supports a specific RF band request from the base station  (Paragraph 0008, 0566 a radio frequency (RF) unit for transmitting and receiving radio signals; and a processor for controlling the RF unit, wherein the processor is configured: to receive an SCell addition related message from an eNB; a transmission/reception RF chain in fully activated CCy to CCx and to tune to CCx because CCx is in a partial activation state. ).  

44. (Cancelled)

As per Claim 45 Park-Sebire teaches the integrated circuit according to claim 39, further comprising: circuitry configured to transmit the second message to the base station via radio resource control (RRC) signaling (Paragraph 0390, 0436,  Here, an eNB previously configures and provides RRC signaling related to "SCell addition" to the UE for CC1, CC2  ).

Response to Argument(s)

Applicant's argument(s) filed on October July 25, 2022 have been fully considered but they are not persuasive. Therefore, the rejection is maintained.  

Response to Amendment
In the remarks, at page  6 the Applicant argues in substance that: 
(A) The cited references fail to disclose or suggest the recitation of amended claim 26. For the purposes of this rejection, independent claims 34 and 39 have been amended to include substantially the same recitation as amended claim 26

In response 
(A) In response, Examiner respectfully disagrees with applicant’s representative’s assertions. The Examiner has thoroughly reviewed Applicants' representative’s arguments but firmly believes that the cited references to reasonably and properly meet the claimed limitation. Applicant’s representative’s are reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Examiner appreciates applicant’s representative’s explanation however, no explanation of how these limitations are not taught by the prior art. No explanation of why or how the prior art is defective. No specific contention of why the examiner's position is flawed or deficient is made. Therefore, the examiner directs applicant's attention to the prior art as whole and explanation of the rejection applied in the claims above. Park explicitly states that a measurement gap for periodic CSI measurement may be implicitly configured in association with a subframe of a reference signal for the CSI measurement, a subframe of a CSI-interference measurement (CSI-IM) resource and/or a CSI reporting subframe. Moreover, the corresponding reference signal can be used for a measurement for mobility management of a handover or the like. The latter reference signal is the reference signal transmitted together when an eNB transmits DL data. If UE receives the corresponding reference signal, the UE can perform channel estimation, thereby demodulating data. And, the corresponding reference signal should be transmitted in a data transmitted region. A situation in which multiple licensed bands and multiple unlicensed bands are used through carrier aggregation. Furthermore, the methods may be extended and applied even when signals are transmitted and received between an eNB and a UE only through an unlicensed band, or signals are transmitted and received between an eNB and a UE through carrier aggregation of only unlicensed bands or only licensed bands. The methods proposed in the present invention can be extended and applied to not only the 3GPP LTE system but also a system having different characteristics.

Therefore Park  and Sebire reference teaches the claim limitation as currently presented. 
Examiner’s Note
Examiner is open for discussion if the applicant’s representative need further 
clarifications.

Conclusion

THIS ACTION IS MADE FINAL
  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468